CRAWFORD, Judge
(concurring in the result):
30. I think it is important to note the relationship between Frye v. United States, 293 F. 1013 (D.C.Cir.1923); United States v. Gipson, 24 MJ 246 (CMA 1987); and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).
31. The holding in Daubert was to reject the Frye standard that had been applied by the Ninth Circuit. Beyond this holding the Court offered some “general observations.” The “overarching” theme is “evidentiary relevance and reliability.” 509 U.S. at 593, 594, 595, 113 S.Ct. at 2796, 2797. These two have been the hallmark of our cases. See United States v. Houser, 36 MJ 392, 399 (CMA), cert, denied, — U.S.-, 114 S.Ct. 182, 126 L.Ed.2d 141 (1993); United States v. Gipson, 24 MJ at 251. The factors to employ in *389determining the reliability approach all existed prior to Daubert.
32. I agree with the majority that “Gipson references United States v. Downing, 753 F.2d 1224 (3d Cir.1985), a case which delineates foundational considerations similar to those noted in Daubert,” and thus I similarly “reject appellant’s initial argument in this case and conclude that the military judge’s rulings need not be found erroneous simply because they pre-dated Daubert.” ¶ 18.